IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 28, 2009

                                     No. 08-31020                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



WARREN PALMER, III

                                                   Plaintiff - Appellant
v.

BURL CAIN; HERBERT DUNCAN; TROY PORET

                                                   Defendants - Appellees




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                                   3:07-CV-461


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
       Warren Palmer, III, an inmate at the Louisiana State Penitentiary at
Angola, filed a 42 U.S.C. § 1983 action against prison officials which the district
court dismissed.
       In his brief, Palmer raises two claims. First, he complains about the
manner in which a disciplinary meeting was conducted before he was
transferred to administrative segregation.                Second, he argues that the


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-31020

magistrate judge improperly granted defendants’ motion for summary judgment
and dismissed his claim that the defendants deprived him of his right to exercise
while confined in administrative segregation.
      For the following reasons we affirm the district court’s judgment.
      Palmer’s first claim fails because due process is generally not required at
prison disciplinary hearings unless a hardship much more atypical or significant
than Palmer’s 97 days in administrative segregation is imposed. See Sandin v.
Conner, 515 U.S. 472, 483-86 (1995); Hernandez v. Velasquez, 522 F.3d 556, 563
(5th Cir. 2008). On his second claim, a review of the record reveals that the
magistrate judge correctly determined that Palmer failed to exhaust his
administrative remedies on his argument that defendants deprived him of his
right to exercise while confined in administrative segregation.
      Accordingly, the district court’s grant of summary judgment is
AFFIRMED.




                                       2